OVERTON, Justice.
This case is before us on petition for writ of certiorari to review a decision of the Fourth District Court of Appeal reported at 357 So.2d 1035 (Fla. 4th DCA 1978). The district court affirmed the trial court’s judgment of dissolution which had awarded to a mentally ill wife exclusive possession of the marital home based on this special circumstance and demonstrated need. We accepted-jurisdiction 1 because the decision conflicts with Saviteer v. McAdoo, 310 So.2d 28 (Fla. 2d DCA 1975). That conflict, however, has been resolved by our decisions in McDonald v. McDonald, 368 So.2d 1283 (Fla.1979), and Duncan v. Duncan, 379 So.2d 949 (Fla.1980), which expressly disapproved Saviteer. Conflict having been resolved, we deny certiorari.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD and SUNDBERG, JJ., concur.

. Art. V., § 3(b)(3), Fla.Const.